Citation Nr: 1222756	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  09-19 166	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel






INTRODUCTION

The Veteran had active military service from July 1967 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal following a May 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of the Veteran's claims file was with the RO in Nashville, Tennessee.  

The Board notes that in a November 2008 statement, the Veteran reported that he had been plagued by migraine headaches since returning from Vietnam.  The Board liberally interprets the Veteran's statement as a raised claim for service connection for migraine headaches.  In addition, in his May 2009 VA Form 9 (Appeal to Board of Veterans' Appeals) the Veteran contended that the medication he was taking for depression had caused erectile dysfunction.  The Board liberally construes the Veteran's statement as raising a claim of service connection for erectile dysfunction as secondary to service-connected PTSD.  Neither the claim for migraine headaches nor the claim for erectile dysfunction has been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  


REMAND

The Board notes that the Veteran last underwent a VA PTSD examination in February 2008, more than four years ago.  A review of the available VA outpatient treatment notes since the February 2008 VA examination appeared to reflect that the Veteran's service-connected PTSD had stabilized to some degree.  However, in the above-noted VA Form 9, dated in May 2009, the Veteran described a worsening of his PTSD symptoms and that he was no longer working due to a reported decline in business at the saw mill where he had worked.  At the same time, an October 2008 VA mental health clinic note reflects the opinion of the treating psychiatrist that the Veteran had severe occupational and social impairment due to his service-connected PTSD.  The psychiatrist commented that it would be difficult for the Veteran to continue to hold gainful employment in light of his PTSD.  

The Board notes that the Veteran has been evaluated for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  The evaluation criteria for mental disorders, which Diagnostic Code 9411falls under, require consideration of occupational and social impairment.  Therefore, in light of the number of years since the Veteran was last examined as well as the evidence documenting an apparent worsening of his symptomatology, the Board finds the Veteran should be afforded a VA PTSD examination to allow for a proper assessment of his current level of disability.  

Furthermore, with respect to the question of unemployability, the Veteran filed a claim for a total disability rating based on individual unemployability (TDIU) in October 2008.  At that time, the Veteran was service connected for PTSD (rated as 50 percent disabling), for bilateral hearing loss (rated as 20 percent disabling), and for tinnitus (rated as 10 percent disabling).  The Veteran's combined disability rating was 60 percent.  The claim for a TDIU was denied in a December 2008 rating in part due to the fact that the Veteran failed to submit a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  The RO likewise found that the Veteran had failed to meet the scheduler requirements for a TDIU.  

In this case, notwithstanding the RO's adjudication of the claim for a TDIU, the Board is not relieved of its obligation to adjudicate the issue, as the RO's decision did not grant the maximum benefit allowed under the law.  The United States Court of Appeals for Veterans Claims (Court) determined that if the issue of a TDIU is raised, a TDIU is not a separate entity but is part of, or a component of, an initial increased rating (IR) or regular IR claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  This is not to say, as the Court explained, that a claimant could not submit a request for a TDIU at any time, whether on a VA Form 21-8940 or in any other manner.  Still, the submission of a request for a TDIU did not change the essential character of an assertion of entitlement to a TDIU as a part of either an initial claim or a claim for increase.  

Therefore, the issue of a TDIU should be addressed on remand.  That is, the AOJ should address whether a TDIU is warranted when it re-adjudicates the PTSD rating issue.  Additionally, as part of the Veteran's PTSD examination, the VA examiner should consider whether the Veteran's service-connected disabilities combine to render him unable to secure or follow substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and private health care providers who have treated him for PTSD, for hearing loss, and for tinnitus.  After securing any necessary releases, the RO should attempt to obtain these records.  Notice to the Veteran of an inability to obtain any identified private records should be in accordance with 38 C.F.R. § 3.159(e) (2011).

2.  Schedule the Veteran for a VA mental disorders examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011)).  

The examiner should review the claims file and consider the Veteran's reported symptoms, as well as prior VA examination reports and outpatient treatment records.  All necessary tests and studies, including appropriate psychological studies (if determined to be necessary by the examiner), should be conducted in order to identify the degree of social and occupational impairment attributable to the Veteran's PTSD.  The report of examination should contain a detailed account of all manifestations of the disability found to be present.  A multi-axial assessment should be provided, and a thorough discussion of Axis V, with an explanation of the numeric code assigned, should be included.  The report of examination must include the complete rationale for all opinions expressed.

Additionally, the history taken by the examiner must include a detailed recitation of the Veteran's employment, education and vocational attainment.  The examiner is requested to provide a definite opinion as to whether the Veteran's service-connected disabilities, either individually or in combination, render him unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience.  (Service connection is in effect for PTSD as well as for hearing loss and for tinnitus.)  

If the examiner finds that the Veteran's service-connected disabilities make him unable to secure or follow substantially gainful employment only in combination with non-service-connected disabilities, the examiner should say so and explain why.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, and identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

3.  The examination report with medical opinion should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report and/or opinion are deficient in any manner, it should be returned to the examiner.

4.  After undertaking any other development deemed appropriate, re-adjudicate the issue of entitlement to a rating higher than 50 percent for PTSD.  Also adjudicate whether the Veteran is entitled to a TDIU.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

